Exhibit 10.01

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (hereinafter, “Agreement”) is made and
entered into effective as of May 1, 2015 (“Effective Date”), by and between
MEDBOX, INC., a Nevada corporation qualified to do business in and with its
principal office in Los Angeles, California (hereinafter, the “Company”), and
JEFF GOH, a California- domiciled individual (hereinafter, “Executive” or
“you”), as follows:

1. Employment.

During the Term of this Agreement (as defined in Section 3 below), the Company
shall employ Executive, and Executive shall exclusively serve the Company as its
Chief Operating Officer, subject to Section 4 hereof.

2. Place of Employment.

Executive shall be afforded an office and support services commensurate with
Executive’s position. Executive’s office will be located in Los Angeles,
California, or at such other location as may be determined by the Company’s
Board of Directors in its sole discretion.

3. “At Will” Employment.

Executive’s employment hereunder will be on an “at-will” basis. Either Executive
or the Company may terminate Executive’s employment at any time, with or without
cause or any other reason, with or without notice, subject to payment of any
applicable severance pursuant to Section 9 of this Agreement. The “Term” of this
Agreement shall commence on the Effective Date, and shall expire when
Executive’s “at will” employment is terminated as provided herein.

4. Duties and Responsibilities.

Executive is employed exclusively to serve as the Company’s Chief Operating
Officer. Executive shall provide senior management services and shall perform
such duties relating thereto as may be determined and assigned to Executive from
time to time by the Company’s Board of Directors or by its President and Chief
Executive Officer, to whom Executive shall report. During the term of this
Agreement, Executive shall faithfully and diligently devote his best efforts,
knowledge and skill and shall devote substantially all of his working time
(including regular business hours and as otherwise reasonably necessary to
fulfill his duties) and attention to the performance of his duties on behalf of
the Company; provided, however, the Company hereby approves your (i) spending an
average of four business days per month on non-competing board and advisory
activities and (ii) participating in monthly Vistage International meetings, so
long as such time is scheduled reasonably in advance and does not conflict your
duties hereunder or cause undue burden to the Company.

5. Compensation.

5.1 Base Salary. During the Term of this Agreement, Executive shall be paid as
compensation for all services to be rendered by him under this Agreement an
annual base



--------------------------------------------------------------------------------

salary of three hundred thousand Dollars ($300,000), to be paid to Executive
through the Company’s normal payroll, less all applicable federal, state and/or
local taxes and other authorized payroll deductions. Such base salary shall be
subject to annual increases of from 5% to 7% as determined by the Board of
Directors, based on performance and profitability.

5.2 Bonuses.

(a) Cash Bonus. Executive shall be eligible to receive an annual cash bonus of
up to a maximum of one hundred fifty thousand dollars ($150,000) per year, based
on Executive’s achievement of mutually agreed upon annual goals.

(b) RSU Bonus. Executive shall be eligible to receive an annual bonus of the
Company’s restricted stock units (RSUs) up to a maximum value (as determined
solely by the Board of Directors) of one hundred fifty thousand dollars
($150,000) per year, based on Executive’s achievement of mutually agreed upon
annual goals, which shall be fully vested upon grant.

(c) Retention Bonus. Executive shall be entitled to receive a retention bonus of
Company RSUs worth one hundred thousand dollars ($100,000), valued and granted
as of the Effective Date and each anniversary thereof, 25% of which will vest
each quarter and in full on the one year anniversary of the applicable grant
date.

(d) Eligibility. In order to be eligible for any bonus under paragraphs (a),
(b) or (c) of this Section 5.2, Executive must be Actively Employed on the last
business day of the employment period for which the bonus applies. For purposes
of paragraphs (a) and (b) of this Section 5.2, the first employment period shall
terminate April 30, 2016 and each successive employment period shall end on the
anniversary thereof, and any earned bonuses shall be paid within 30 days of the
termination date of the relevant employment period. For the purposes of this
Agreement, “Actively Employed” means that you must be employed by the Company
and must not have terminated this Agreement or given notice of your intent to
terminate your employment and this Agreement.

(e) RSU Conditions. Your entitlement to any RSUs hereunder shall be subject to
any and all applicable terms and conditions under the Company’s 2014 Equity
Incentive Plan and related Restricted Stock Unit Award Agreements, which shall
be on substantially similar terms and conditions as those that apply to
similarly situated executive officers of the Company. The grant to you of any
RSUs by the Company may subject you to personal income tax. If, due to
restrictive provisions contained in the RSU Documents, the RSUs would be
considered unvested stock, you may elect alternative tax treatment under
Section 83b of the Internal Revenue Code. In order to make a Section 83b
election, you must send a notice to the Internal Revenue Service within thirty
(30) days after you receive the RSUs. You are advised to consult with your
personal financial and tax advisor prior to making any Section 83b election as
to the advisability of the resulting tax treatment.

 

-2-



--------------------------------------------------------------------------------

5.3 Benefits; Insurance. Executive will be entitled to reimbursement for the
full cost of health insurance for you, your spouse and your children, a car
allowance of $1000 per month, and 80% of the cost of Executive’s membership fees
for Vistage International. In addition to the foregoing, the Executive shall be
entitled to participate in all other employee benefit plans, practices and
programs maintained by the Company, as in effect from time to time, on a basis
which is no less favorable than is provided to other similarly situated
executives of the Company, to the extent consistent with applicable law and the
terms of the applicable employee benefit plans.

5.4 Expenses. The Company shall reimburse Executive, in accordance with the
Company’s policy, for all reasonable expenses properly incurred by Executive in
connection with the performance of Executive’s duties, upon presentation of
appropriate receipts and back up documentation for such expenses.

5.5 Paid Time Off. Executive shall be entitled to a vacation benefit of three
(3) weeks per year for the first year of this Agreement, and four (4) weeks per
year thereafter, and customary holiday and sick leave, in each case in
accordance with Company policy.

6. Conflict of Interest.

Executive represents and warrants his execution and delivery of this Agreement,
his performance of all the terms of this Agreement and his work for the Company
do not and will not (a) breach, violate or conflict with any non-competition,
invention assignment, or proprietary or confidential information agreement, or
any other agreement, arrangement or understanding (whether written or oral)
between Executive and any other party, or (b) create any conflict of interest
with, or breach or violate any fiduciary duty or other legal obligation owed by
Executive to any other party. Executive will not enter into any other agreement,
arrangement or understanding with any other person or entity, either written or
oral, that conflicts with or breaches or violates the terms of this Agreement or
that would otherwise make the representations and warranties in the immediately
preceding sentence untrue.

7. Competition; Confidentiality.

During the Term of this Agreement, Executive shall not, directly or indirectly,
engage or be interested in, or work or perform services for, whether as owner,
partner, consultant, employee, agent or otherwise, any business, activity or
enterprise in competition, directly or indirectly, with the Company’s business;
provided, however, notwithstanding the foregoing, Executive may beneficially own
(whether individually or as a member of a “group”), for investment purposes
only, not more than 1% of any class of security listed on a national securities
exchange or traded in the over-the-counter market.

Executive shall not, either during the Term of this Agreement or thereafter,
except on behalf of the Company in the regular course of the Company s business,
use, divulge, furnish or make accessible to any third person or organization any
confidential or proprietary information concerning the Company or its business
(including information relating to the Company’s assets, financial condition,
direct and indirect shareholders, customers, clients and suppliers), except to
the extent required by law, and provided that information now or hereafter in
the public domain,

 

-3-



--------------------------------------------------------------------------------

other than as a result of unauthorized disclosure by Executive, shall not be
deemed confidential or proprietary information.

8. Non-Solicitation of Employees; Non-Disparagement.

In order to enable the Company to maintain a stable work force and to operate
its business, Executive agrees, during Executive’s employment with the Company
and for a period of one year after the termination of that employment with the
Company for any reason, not to solicit or encourage (nor direct or encourage
anyone under his authority or control to solicit or encourage) any of the
Company’s employees to leave the employment of the Company and/or to work
elsewhere.

You shall not, directly or indirectly, in any manner or for any purpose
whatsoever, disparage or communicate in negative terms, either verbally or in
writing or in any other manner, about the Company and its business, products,
services, customers, clients, affiliates, employees, officers, shareholders,
directors, partners, representatives or agents, subject to applicable state and
federal laws.

9. Termination.

9.1 “At-will” Employment. Executive’s employment with the Company is “at-will.”
Either Executive or the Company may terminate Executive’s employment with the
Company at any time, with or without cause or any other reason and with or
without notice, subject to payment of any applicable severance pursuant to this
Section 9.

If Executive’s employment terminates as a result of the death or “Disability”
(as defined in Section 9.2 below) of Executive, or Executive’s resignation
without “Good Reason” (as defined in Section 9.3 below), or is terminated by the
Company for “Cause” (as defined in Section 9.4 below), then the Company shall
have no further obligations to Executive other than the payment of compensation
earned through the last day of employment, reimbursement for unreimbursed
business expenses and such employee benefits as to which the Executive may be
entitled under any employee benefit plans as to which the Executive is a
participant.

9.2 Termination as a Result of Death or Disability. This Agreement shall
terminate automatically upon the death of Executive. The Company may terminate
this Agreement by 30 days’ written notice given by the Board of Directors of the
Company to Executive of the Company’s election to terminate this Agreement
following Executive’s Disability. For purposes of this Agreement, “Disability”
means the inability of Executive to perform the essential functions of his
position for either (i) 90 consecutive calendar days or (ii) 180 calendar days
during any 12-month period by reason of physical or mental incapacity or
impairment.

9.3 Resignation for Good Reason. The occurrence of any of the following shall be
deemed to be “Good Reason” for the resignation of Executive:

(a) Failure of the Company to comply with the material terms of this Agreement.

 

-4-



--------------------------------------------------------------------------------

(b) Any request by the Company for Executive to perform any act that is illegal
under applicable law.

(c) A material reduction in the Executive’s base salary.

(d) A requirement by the Company that Executive perform services at a materially
different geographic location.

(e) The Company’s failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law.

(f) A material, adverse change in the Executive’s authority, duties or
responsibilities.

(g) A material, adverse change in the reporting structure applicable to the
Executive.

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within 90 days of the initial
existence of such grounds and the Company has had at least 30 days from the date
on which such notice is provided to cure such circumstances. If the Executive
does not terminate his employment for Good Reason within 180 days after the
first occurrence of the applicable grounds, then the Executive will be deemed to
have waived his right to terminate for Good Reason with respect to such grounds.

9.4 Termination by Company for Cause. For the purpose of this Agreement, “Cause”
shall mean a good faith determination by the Company that Executive has engaged
in any of the following:

(a) Theft, misappropriation or embezzlement of Company property, property of an
officer, shareholder, director or employee, or property of any customer or
supplier of the Company.

(b) Any conduct that constitutes unfair competition with the Company, breaches a
material contractual or fiduciary duty to the Company, or is a material breach
of a material Company policy, including, without limitation, as referred to
under Section 9.6 below.

(c) Material dishonesty in the performance of Executive’s duties for the Company
or fraud against the Company.

(d) Intentionally exceeding the scope of Executive’s authority as delegated or
limited from time to time by the Company.

 

-5-



--------------------------------------------------------------------------------

(e) Inducement by Executive of any customer, consultant, employee or supplier of
the Company to breach any contract with the Company or cease or materially
diminish its business relationship with the Company.

(f) Material and persistent failure to perform those duties assigned to
Executive.

(g) Failure to devote adequate time to serving the Company.

(h) Conviction of, or guilty plea or plea of nolo contendere to, a crime
punishable as a felony.

Except for a failure, breach or refusal which, by its nature, cannot reasonably
be expected to be cured, the Executive shall have ten (10) business days from
the delivery of written notice by the Company within which to cure any acts
constituting Cause; provided however, that, if the Company reasonably expects
irreparable injury from a delay often (10) business days, the Company may give
the Executive notice of such shorter period within which to cure as is
reasonable under the circumstances. Termination of the Executive’s employment
shall not be deemed to be for Cause unless and until the Company delivers to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the Board (after reasonable written notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board), finding that the Executive has engaged
in the conduct described above.

9.5 Termination Without Cause or Resignation for Good Reason. If Executive’s
employment is terminated without “Cause” or if Executive resigns for Good
Reason, then the Company shall continue to pay Executive his base salary (less
all applicable federal, state and/or local taxes and other authorized payroll
deductions) in accordance with the Company’s normal payroll practices, as set
forth in Section 5.1, plus the cost of health care and the car allowance, each
as set forth in Section 5.3 (collectively, “severance”), in accordance with the
following schedule:

 

Termination within the first 12 months of this Agreement    6 months’ severance.
Termination within the second 12 months of this Agreement   
12 months’ severance. Termination after the second 12 months of this Agreement
   18 months’ severance.

The Company shall reimburse the Executive for the Executive’s health care costs
on the tenth (10th) day of the month immediately following the month in which
the Executive remits the premium payments and shall continue to pay the
Executive the $1,000 car allowance on the same monthly basis as during the Term
of this Agreement.

Executive’s right to receive this severance is conditioned on Executive’s
signing and delivering to the Company prior to any such payment, and not
revoking, a full release of claims in a form reasonably satisfactory to the
Company, with carveouts for post-termination severance payments, any previously
vested equity-based awards, any right to indemnification or insurance coverage
under the Company’s directors and officers liability coverage, COBRA coverage
and rights under any retirement plan sponsored or maintained by the Company in
which the Executive participates. If Executive does not sign and deliver the
full release of claims within 21

 

-6-



--------------------------------------------------------------------------------

days of the termination of his employment under this paragraph (provided the
form of release has been provided to Executive by the Company on or prior to his
termination date), then the Company shall have no further obligations to
Executive other than the payment of compensation earned through the last day of
employment. The date that the release becomes effective and is no longer subject
to revocation shall be referred to as the “Release Effective Date.” If the
severance provided for in this Section 9.5 is determined to be “nonqualified
deferred compensation” that is subject to Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409”) and the 21-day period following
Executive’s termination of employment during which Executive has to consider the
release begins in one calendar year and ends in a second calendar year, then the
first base salary continuation installment shall be paid on the Company’s next
regularly-scheduled payroll date that is no earlier than January 1st of the
second calendar year and shall include the amount of any payments that would
have been made before the Release Effective Date but for Executive’s termination
of employment, and the remaining base salary continuation installments shall be
payable on the Company’s regularly scheduled paydays that follow.

In any event, the payment of any applicable severance to Executive by the
Company shall constitute the exclusive remedy of Executive with respect to any
claim for termination of his employment or breach of this Agreement or any other
claim of any nature which Executive may have or assert against the Company
relating to his employment and/or any of its affiliates and/or each of their
present and former members, directors, officers, employees, agents, attorneys,
direct or indirect shareholders, related and affiliated companies and entities,
predecessors, successors and assigns, and each and all of them, subject to the
carveouts described above.

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement and any amounts payable pursuant
to this Section 9 shall not be reduced by compensation the Executive earns on
account of employment with another employer, except to the extent the Executive
is entitled to health care insurance or automobile insurance in connection with
such new employment.

9.6 Rules, Regulations and Policies. You are required to follow all rules,
regulations and policies of the Company that are brought to your attention or of
which you should reasonably be aware. This includes the entire content of any
policies and procedures manual that may be adopted by the Company from time to
time, as amended, if any, and as provided to you by the Company (the “Manual”).
You will be given an opportunity to review the Manual and to acknowledge
compliance with the policies and procedures therein once it is available. You
will be responsible for regularly reviewing the Manual and will be held to
strict compliance with its terms. Compliance with any policies outlined in the
Manual, and with all applicable legislation and industry standards relevant to
your employment or duties with the Company, is a condition of your employment.
Notwithstanding the foregoing, in the event of any conflict between the terms
hereof and any term in such Manual, the terms hereof shall prevail.

9.7 Access. Executive and the Company acknowledge and agree that the Company may
require an employee (including Executive) to whom notice of termination is given
to leave the Company premises immediately, and may bar the employee from
unescorted access to the Company premises, so as to enable the Company, among
other things, to secure

 

-7-



--------------------------------------------------------------------------------

Company and customer records and preserve Company and customer trade secrets and
proprietary information.

10. Section 409A. This Agreement is intended to comply with Section 409A or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding any other provision of this Agreement, if
any payment or benefit provided to the Executive in connection with his
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Executive is determined
to be a “specified employee” as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Termination Date (the “Specified
Employee Payment Date”) or, if earlier, on the Executive’s death. The aggregate
of any payments that would otherwise have been paid before the Specified
Employee Payment Date shall be paid to the Executive in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.

11. Indemnification. Executive shall be entitled to indemnification and coverage
under the Company’s D&O liability insurance on substantially the same basis as
similarly situated executed officers of the Company.

12. Miscellaneous.

12.1 Binding on Heirs. This Agreement shall be binding on and inure to the
benefit of the parties hereto and on each of their heirs, executors,
administrators, successors, and assignees.

12.2 Severability. The invalidity or unenforceability of any provision(s) of
this Agreement under particular facts and circumstances will not affect the
validity or enforceability either of other provisions of this Agreement or,
under other facts and circumstances, of such provision(s). In addition, such
provision(s) will be reformed to be less restrictive if under such facts and
circumstances they would then be valid and enforceable.

12.3 Rights of the Company. Nothing in this Agreement shall limit the right of
the officers, the Board of Directors and the shareholders of Company to manage
the business affairs of the Company, including, without limitation, matters
relating to personnel policies and procedures, benefits and conditions of work,
or shall give to Executive any claim against Company with respect to any
decision relating to the conduct of the business of Company, so long as that
decision is not made in breach of any of the Company’s express covenants or
obligations under this Agreement.

 

-8-



--------------------------------------------------------------------------------

12.4 Sole and Only Agreement. This Agreement contains a complete statement of
all agreements between the parties with respect to its subject matter and
entirely supersedes all previous agreements, arrangements and understandings,
written or oral, relating to its subject matter and cannot be amended, changed
or modified except in writing, signed by the Company (upon prior approval of its
Board of Directors) and Executive.

12.5 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of California, without
regard to principles of conflicts of laws.

12.6 No Waiver of Rights. The waiver or failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement in the future. Any
waiver of any term or condition must be in writing executed by the party against
whom the waiver is asserted.

12.7 Representations and Warranties. Executive represents and warrants to the
Company that Executive is not bound by or subject to any contractual or other
obligations that would be violated by Executive’s execution or performance of
this Agreement.

12.8 Assignment of Rights. Executive expressly acknowledges and agrees that the
Company’s rights under this Agreement may be transferred to or assigned and
delegated by the Company to a successor to its business, whether by merger,
consolidation or sale of substantially all of its assets. This Agreement may not
be assigned nor delegated by Executive.

12.9 Consent to Arbitration. Except as is necessary for Executive and the
Company to preserve their respective rights under this Agreement by seeking
necessary equitable relief (including, but not limited to, the Company’s rights
under Section 7 of this Agreement) from a court of competent jurisdiction, the
Company and Executive agree that any and all disputes based upon, relating to or
arising out of this Agreement, Executive’s employment relationship with the
Company and/or the termination of that relationship, and/or any other dispute by
and between the Company and Executive, including any and all claims Executive
may at any time attempt to assert against the Company, shall be submitted to
binding arbitration in California, pursuant to the American Arbitration
Association’s (“AAA”) National Rules for the Resolution of Employment Disputes
(the “Rules”), provided that the arbitrator shall allow for discovery sufficient
to adequately arbitrate any statutory claims, including access to essential
documents and witnesses, and otherwise in accordance with California Code of
Civil Procedure § 1283.05, and provided further that the Rules shall be modified
by the arbitrator to the extent necessary to be consistent with applicable law.
The arbitrator shall be a retired judge of the California Superior Court,
California Court of Appeal, or United States District Court, to be mutually
agreed upon by the parties. If, however, the parties are unable to agree upon an
arbitrator, then an arbitrator who is a retired judge of the California Superior
Court, California Court of Appeal, or United States District Court, shall be
selected by AAA in accordance with the Rules. The Company and Executive further
agree that each party shall pay its own costs and attorneys’ fees, if any;
provided, however, if either party prevails on a statutory claim that affords
the prevailing party an award of attorneys’ fees, then the arbitrator may award
reasonable attorneys’ fees to the prevailing party, consistent with applicable
law. In any event, the Company

 

-9-



--------------------------------------------------------------------------------

shall pay any expenses Executive would not otherwise have incurred if the
dispute had been adjudicated in a court of law, rather than through arbitration,
including the arbitrator’s fee, any administrative fee and any filing fee in
excess of the maximum court filing fee in the jurisdiction in which the
arbitration is commenced. The Company and Executive further agree any hearing
must be transcribed by a certified shorthand reporter, and the arbitrator shall
issue a written decision and award supported by essential findings of fact and
conclusions of law in order to facilitate judicial review. Said award and
decision shall be issued within thirty (30) days of the completion of the
arbitration. Judgment in a court of competent jurisdiction may be had on said
decision and award of the arbitrator. For these purposes, the parties agree to
submit to the jurisdiction of the state and federal courts located in Los
Angeles, California.

12.10 Disclosure of Agreement. Executive hereby authorizes the Company to
disclose this Agreement and his responsibilities hereunder to any person or
entity, including, without limitation, future employers or clients.

12.11 Notices. Any and all notices given hereunder shall be in writing and shall
be deemed to have been duly given when received, if personally delivered; upon
receipt of telephonic or electronic confirmation, if transmitted by telecopy or
electronic or digital transmission method; the day after the notice is sent, if
sent for next day delivery to a domestic address using a generally recognized
overnight delivery service (e.g., Federal Express); and upon receipt, if sent by
certified or registered mail, return receipt requested. In each case notice will
be sent as follows:

 

If to the Company:   

MEDBOX, INC.

600 WILSHIRE BLVD, SUITE 1500

Los Angeles, CA 90018

Attention: President

Telephone:

If to Executive:   

Jeff Goh

with a notice to:   

Palmieri, Tyler, Wiener, Wilhelm & Waldron LLP

2603 Main Street, Suite 1300

Irvine, California 92614

Attention: Melisa Perez, Esq.

Either party may change its address and/or facsimile number for notice purposes
by duly giving notice to the other party pursuant to this Section.

12.12 Survival. The rights and obligations contained in Sections 6 through 10,
inclusive, of this Agreement shall survive the termination or expiration of this
Agreement or of Executive’s employment with the Company, and shall be fully
enforceable thereafter. Further, all other rights and obligations of the parties
hereto, other than those applicable by their express

 

-10-



--------------------------------------------------------------------------------

terms only during the Term of this Agreement, shall survive any termination or
expiration of this Agreement or of Executive’s employment with the Company, and
shall be fully enforceable thereafter.

12.13 Independent Legal Advice. You acknowledge that you have had the
opportunity to obtain independent legal advice with respect to the execution of
this Agreement, or have willingly and knowingly waived that opportunity, and
that, in any event, you have read, understand, and agree with all of the terms
and conditions contained herein, including, without limitation, with respect to
the tax treatment of any RSUs that may be granted to you.

12.14 Counterparts and Electronic Execution. This Agreement may be effectively
executed and delivered in one or more counterparts and by facsimile, PDF, email
or such other electronic format as determined by the parties hereto, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to one another, intending legally to be bound hereby, as of the
Effective Date.

 

“COMPANY”:     MEDBOX, INC., a Nevada corporation     By:  

 

    Its:  

 

“EXECUTIVE”:    

 

    Jeff Goh

 

-11-